 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL T. SCHAEFER,                                 No. 2:19-cv-0841 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    A. HUBBARD, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1).

20           Plaintiff requests leave to proceed in forma pauperis. Since plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
 1           The court is required to screen complaints brought by prisoners seeking relief against a

 2   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 3   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 4   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 5   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 6           The court has conducted the required screening and finds that plaintiff’s complaint states

 7   claims upon which relief could be granted arising under the Eighth Amendment for use of

 8   excessive force. The complaint does not state a claim for intentional infliction of emotional

 9   distress, however, as plaintiff has not pled compliance with the California Tort Claims Act.

10   Plaintiff has two options: 1) he may proceed on his Eighth Amendment claim; or 2) attempt to

11   cure the deficiencies with respect to his intentional infliction of emotional distress claim.

12           Plaintiff is informed that before he may proceed on a claim arising under California law in

13   this court, such as intentional infliction of emotional distress, he must comply with the terms of

14   the California Tort Claims Act, and then plead compliance. See Cal. Gov’t Code § 910 et seq.;

15   Mangold v. Cal. Pub. Utils. Comm’n, 67 F.3d. 1470, 1477 (9th Cir. 1995). Complaints must

16   present facts demonstrating compliance, rather than simply conclusions suggesting as much.

17   Shirk v. Vista Unified School Dist., 42 Cal.4th 201, 209 (2007).

18           In accordance with the above, IT IS HEREBY ORDERED that:

19           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 4) is granted.

20           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees
21   shall be collected and paid in accordance with this court’s order to the Director of the California

22   Department of Corrections and Rehabilitation filed concurrently herewith.

23           3. Within twenty-one days plaintiff shall complete and return the attached form notifying

24   the court whether he wants to proceed on plaintiff’s claim arising under the Eighth Amendment or

25   /////

26   /////
27   /////

28   /////
                                                         2
 1   whether he wishes to file a first amended complaint. Failure to complete and return the attached

 2   form will result in a recommendation that this action be dismissed.

 3   Dated: June 6, 2019
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     scha0841.1(c)
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL T. SCHAEFER,                              No. 2:19-cv-0841 CKD P
12                       Plaintiff,
13           v.                                        PLAINTIFF’S NOTICE OF
14    A. HUBBARD, et al.,                              HOW TO PROCEED
15                       Defendants.
16

17          Check one:
18   _____ Plaintiff wants to proceed immediately on plaintiff’s claim arising under the Eighth
19   Amendment.
20
21   _____ Plaintiff wants time to file a first amended complaint.
22

23   DATED:
24                                                        ________________________________
                                                          Plaintiff
25

26
27

28
                                                      4
